Citation Nr: 1822492	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected cervical spine degenerative joint disease and degenerative disc disease.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James T. Curfman, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was previously before the Board, most recently in November 2016, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In November 2016, the Board notes that the issue of entitlement to service connection for a neck disability was also remanded for additional development.  A review of the record shows that in a January 2017 rating decision, the Veteran was granted entitlement to service connection for a neck disability.  The Veteran has not disagreed with the rating or effective date assigned in that decision.  Therefore, the decision constitutes a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  

The Board notes that, during the pendency of this appeal, the Veteran submitted a Notice of Disagreement (NOD) in October 2017 that alleges, in part, clear and unmistakable error (CUE) in the January 2017 rating decision that denied entitlement to TDIU.  Because CUE requests are unique collateral attacks on prior final rating decisions, and because there is no final rating decision on which to base a collateral attack, this issue is referred to the RO for appropriate action.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006; Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In substantive appeals, the Veteran requested a hearing before a member of the Board.  In March 2018, the Veteran stated that he wished to withdraw his request for a hearing.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1. Since August 29, 2011, the Veteran has been in receipt of a combined rating of 70 percent with disabilities combinable to a 40 percent rating.  

2. For the entire period on appeal, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has reported that his service-connected disabilities have prevented him from securing or following any substantial gainful occupation.  After the military, he held full-time positions in quality control from January 1969 to August 2004.  He retired in 2004, but later, he worked part-time in tourism and farming.  The Veteran reported that he became too disabled to work in July 2012, at which time his service-connected disabilities prevented him from obtaining and maintaining employment.  The Veteran has a high school education.

Initially, the Board notes that for the entire period on appeal, the Veteran has been in receipt of a combined rating of at least 70 percent with a disability, or combinable disabilities, rated at 40 percent.  Therefore, the Board finds that the Veteran has met the schedular criteria for assignment of a TDIU for the entire period on appeal.  

An October 2011 VA examiner opined that the Veterans 's service-connected disabilities to include Parkinson's disease, prostate cancer, tinnitus, and erectile dysfunction (ED), would not preclude the Veteran from securing and maintaining gainful employment in physical or sedentary positions.  However, he noted that the Veteran did have significant disability associated with his now service-connected cervical spine fracture, migraines, and major recurrent depression.  

In August 2012, a VA examiner opined that it was unlikely that the Veteran would remain gainfully employed doing his current farming work or any type of gainful employment requiring physical labor.  He determined that the Veteran fainted two times due to his Parkinson's disease.  He stated that the Veteran's Parkinson's disease impacted his ability to work due to stress and working in hot weather conditions.  However, he found that the Veteran's prostate cancer, currently in remission, and erectile dysfunction would not prevent the Veteran from performing any desired activities or gainful employment.  Moreover, the examiner stated that the Veteran's service-connected prostate cancer, erectile dysfunction, tinnitus, and Parkinson's disease would not limit sedentary employment.  

With regard to the Veteran's psychiatric disabilities, an August 2012 VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  He stated that the Veteran's major depressive disorder and anxiety, in and of themselves, would not render the Veteran totally incapable of obtaining or securing physical or sedentary employment.  

In March 2013, the Veteran's private physician (Dr. J. O.) opined that it would be most hazardous for the Veteran to attempt to continue working given his knowledge and understanding of the Veteran's clinical situation, in particular the event where the Veteran collapsed while walking in a corn field.  As a result, Dr. J. O. advised the Veteran to stop working in August 2012.  Dr. J. O. added that he did not foresee the Veteran regaining the capacity to engage in gainful employment.

Prior to his retirement in 2004, the Veteran had thirteen years of perfect attendance.  He explained that, although he had perfect attendance, he would take vacation leave to cover any absences related to injuries or generally not feeling well.  He reported that his last three performance evaluations described him as "a good worker, [who did] not work well with others."  He stated that his PTSD-related anger issues generally would not "play well with an employer, much less coworkers."  He added that due to his PTSD, he could not cope with the work-related stress.  With respect to his Parkinson's disease, he related that his prescription medications wore him out and that he could not stay awake.  He added that difficulties with his upper and lower extremities made it physically impossible to do manual labor.  He stated that his neck would bother him when he sat at the computer for longer than 45 minutes.  He also reported significant problems with urinary retention, in that, the urgency and frequency of it resulted in soiled pants, which was embarrassing and made it difficult to maintain a job.  

Based on the subjective report of the Veteran and the objective findings in the various VA examinations and medical evidence of record, the Board finds that the Veteran's service-connected disabilities significantly impact his ability to function in an occupational setting.  They result in constant pain, limited ability to cope with stress, an inability to perform manual or physical labor, and a limited ability to form and maintain appropriate workplace relationships.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER

Entitlement to a TDIU for the entire period on appeal is granted.
REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Board notes that the Veteran has claimed entitlement to service connection for a right shoulder disability.  The Veteran has been found to have radiculopathy in his right upper extremity as a result of his service-connected neck disability, and has been granted service connection for that disability.  It was noted in a January 2017 VA examination report that the Veteran had a disability in his right shoulder that was separate and distinct from the radiculopathy caused by his service-connected neck disability.  However, the examiner did not provide an opinion as to whether the Veteran's separate right shoulder disability was caused or chronically worsened by his service-connected Parkinson's disease.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any right shoulder disability other than radiculopathy, to specifically include whether it was caused or chronically worsened by a service-connected disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present right shoulder disability other than right upper extremity radiculopathy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated tests or studies should be performed.

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right shoulder disability, other than right upper extremity radiculopathy, is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right shoulder disability, other than right upper extremity radiculopathy, was caused or chronically worsened by a service-connected disability, to specifically include Parkinson's disease.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and all medical opinions comport with this remand and undertake any other development determined to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


